Broyles, O. J.
1. No opinion as to what had been proved in the case was expressed or intimated in the following excerpt from the charge of the court: “Assault with intent to commit a rape is an assault made with the intent to have carnal knowledge of a female, forcibly and against her will. If a person should make an assault upon a woman with the intent to have carnal knowledge of her, forcibly and against her will, if he entered upon that assault and should seize the woman with that intention and.that was his intention, then if he desisted by reason of fear or from an inability to commit the offense, why then that would not acquit him of the offense of assault with intent to commit a rape.”
2. The special grounds of the motion for a new trial other than the ground dealt with above, not being referred to in the brief of counsel for the plaintiff in error, are treated as abandoned.
3. The verdict was authorized by the evidence, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.